Citation Nr: 1635799	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  13-28 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability (other than posttraumatic stress disorder (PTSD)).


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1966 to March 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine which, in part, denied the issue of entitlement to service connection for PTSD and bipolar disorder. 
In May 2015, the Board remanded the issues of entitlement to entitlement to service connection for an acquired psychiatric disability, to include PTSD and bipolar disorder, and entitlement to a total disability rating based on individual unemployability (TDIU).  The issues of entitlement to service connection for PTSD and TDIU were granted in an October 2015 VA rating decision.  The issue of entitlement to service connection for an acquired psychiatric disability (other than PTSD) was returned to the Board for appellate review and remanded by the Board in January 2016 for additional evidentiary development.  The case has been returned to the Board for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file, to include VA treatment records dated from April 2004 to August 2015.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  This case was initially certified to the Board in July 2014, and the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV) remains for application in this case.

2.  The Veteran's current diagnosis of personality disorder is not a disability for VA compensation purposes.

3.  The Veteran has not been shown to have an acquired psychiatric disability (other than PTSD and personality disorder) at any time since he filed his claim in December 2010 or within close proximity thereto under the DSM-IV criteria.






CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disability (other than PTSD) have not been met.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in December 2010 and April 2012 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, and affording the claimant VA examinations, VA medical opinions, and a hearing before the Board.  38 U.S.C.A. §§ 5103, 5103A.  There is no evidence that additional records have yet to be requested.  There was also substantial compliance with the May 2015 and January 2016 Board remand directives.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

VA implemented usage of the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V), effective August 4, 2014; however, the VA Secretary has determined that DSM-V does not apply to claims certified to the Board prior to August 4, 2014.  79 Fed. Reg. 45 , 093, 45, 094 (Aug. 4, 2014).  As this case was initially certified to the Board in July 2014, the DSM-IV remains for application in this case.

In December 2010, the Veteran initially requested service connection for PTSD and bipolar disorder.  In the April 2012 notice of disagreement, he specified that his bipolar disorder developed from suffering for over 40 years after his military service, which included service in Vietnam.  As noted above, service connection for PTSD was granted in the October 2015 VA rating decision and is not currently before the Board for appellate review.  In this case, the Board considers whether service connection is warranted for an acquired psychiatric disability (other than PTSD).

At the outset, review of the evidentiary record shows the Veteran has a current diagnosis of an acquired psychiatric disability, specifically cluster C personality disorder traits, as noted during the appeal period in the October 2015 VA Disability Benefits Questionnaire (DBQ) examination report.  This diagnosis was confirmed under the DSM-IV criteria by the same VA examiner in the February 2016 VA DBQ medical opinion.  There is no legal basis to grant service connection for a personality disorder because it is not a disease or injury within the meaning of applicable legislation.  38 C.F.R. § 3.303(c); see Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Next, review of the evidentiary record shows the Veteran has not been shown to have an acquired psychiatric disability (other than PTSD and personality disorder) at any time since he filed his claim or within close proximity thereto under the DSM-IV criteria.

Throughout the appeal period since December 2010, review of VA treatment records document reported psychiatric symptoms and treatment for depressed mood and bipolar disorder. 
In June 2011, the Veteran was afforded a VA examination for PTSD.  Following a review of the claims file and clinical evaluation, the examiner rendered the Veteran Axis I diagnoses of bipolar disorder and nicotine dependence.

Pursuant to the May 2015 Board remand directives, the Veteran was afforded a VA DBQ examination for PTSD in October 2015.  Following the clinical evaluation and review of the claims file, the VA examiner concluded, in part, that "[i]f DSM-IV were still in use, [the Veteran's] history would not support a diagnosis of bipolar disorder, and instead would support a substance-induced mood disorder diagnosis.  With DSM-5, however, [the Veteran's] history supports a bipolar 1 disorder diagnosis."

Once the case was returned to the Board, the case was remanded again in January 2016 to obtain an addendum opinion from the October 2015 VA examiner addressing whether a diagnosis of any acquired psychiatric disorder, besides PTSD, is warranted pursuant to the provisions of DSM-IV and, if so, is the diagnosed disorder cause by or the result of service.

Pursuant to the January 2016 Board remand directives, the October 2015 VA examiner provided the February 2016 VA DBQ medical opinion.  It was noted that "[a]fter reviewing records in VBMS, to include the latest January 2016 BVA decision and request for clarification . . . [i]t is less likely than not that the Veteran currently meets DSM-IV criteria for an Axis 1 mental disorder other than PTSD, and it is less likely than not he met DSM-IV criteria for an Axis 1 mental disorder other than PTSD during the appeal period."  The VA examiner explained the following:

As described in the original DBQ, [t]he Veteran had an episode of mania in 2004 leading to a week-long psychiatric hospitalization (at Acadia hospital); however, both his self-report and medical records revealed the manic episode was induced by an antidepressant (bupropion), and this was the only manic episode he has ever had during his life (his meds were adjusted such that he was put on mood stabilizers instead of antidepressants, and there has been no recurrence of mania).  Using DSM-IV diagnostic criteria, this history does not support a diagnosis of bipolar disorder, and it instead supports a substance-induced mood disorder diagnosis, and would be considered in complete remission since 2004, meaning the diagnosis is no longer present and was not present during the appeal period.

The Veteran has been advised on multiple occasions that he must identify a current disability (other than PTSD) that is associated with his military service, yet he has not provided evidence showing such a disability.  See October 2015 and March 2016 Supplemental Statements of the Case.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of section 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefit is being claimed during the appeal period or within close proximity thereto.

The Board has considered the Veteran's reported history of symptomatology related to his psychiatric condition (other than PTSD) throughout the appeal period.  He is competent to report such symptoms and observations because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board finds, however, that his statements do not rise to a level of competency to offer an opinion as to the diagnosis of a psychiatric disability (other than PTSD and personality disorder).  

The Board finds that the most probative evidence of record demonstrates that the Veteran has not been shown to have an acquired psychiatric disability (other than PTSD and personality disorder) at any time since he filed his claim in December 2010 or within close proximity thereto under the DSM-IV criteria.  The October 2015 and January 2016 VA etiological opinions, collectively, are probative as the examiner reviewed the claims file, considered the Veteran's medical history and lay statements of in-service psychiatric occurrences, and provided sufficient rationale for the opinions provided.  Accordingly, the opinions are found to carry significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in assessing the adequacy of an opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion).  The Board finds that the 2015 and 2016 examiner's opinions finding that the Veteran did not have a diagnosis other than PTSD or a personality disorder at any time during the appeal period, and that any listed diagnoses were incorrect, is the most probative evidence. As a result, the first criteria to establish service connection on a direct basis has not been met.  See 38 U.S.C.A. § 1131.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disability (other than PTSD) is denied.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


